—Judgment, Supreme Court, New York County (William Wetzel, J.), rendered April 7, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues of credibility and identification were properly considered by the trier of facts and there is no basis upon which to disturb its determinations.
Defendant’s remaining argument is similar to an argument rejected by this Court on the codefendant’s appeal (People v Coleman, 288 AD2d 49 [decided herewith), and there is no basis upon which to reach a different conclusion here. Concur— Williams, J. P., Andrias, Wallach, Lerner and Saxe, JJ.